                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:20-CV-01057-RM-SKC

 ROBERT STEPHEN KRAMER, Individually and On Behalf of All
 Others Similarly Situated,

                Plaintiff,

 v.

 ALTERRA MOUNTAIN COMPANY and
 IKON PASS INC.,

                Defendants.



 JOINT MOTION OF PLAINTIFFS ECKERT AND CLEAVER FOR APPOINTMENT
        OF INTERIM CO-LEAD COUNSEL PURSUANT TO RULE 23(g)


       Plaintiffs Brian Eckert and Vanessa Cleaver in the related actions Eckert v. Alterra

Mountain Company and Ikon Pass, Inc., 20-cv-01158 (NYW) and Cleaver v. Alterra Mountain

Company and Ikon Pass, Inc., Case. No. 20-cv-01186 (RBJ) hereby move pursuant to Rule 23(g)

of the Federal Rules of Civil Procedure to appoint Robert B. Carey of Hagens Berman Sobol

Shapiro LLP and James Evangelista of Evangelista Worley LLC as interim co-lead counsel.

       Pursuant to Local Rule 7.1(a), Eckert and Cleaver Counsel conferred with counsel for all

other cases pending in this Court against Alterra Mountain Company and Ikon Pass, Inc.,

specifically, Kramer v. Alterra Mountain Company et al. No. 20-cv-01057 (RPM) (filed April

14, 2020), Farmer v. Alterra Mountain Company et al. No. 20-cv-01175 (LTB) (filed April 27,

2020), Werner et al. v. Alterra Mountain Company et al. No. 20-cv-01254 (filed May 5, 2020),

and Steijn et al. v. Alterra Mountain Company U.S., Inc. No 20-cv-01347 (transferred to District
of Colorado on May 12, 2020) regarding Plaintiffs Eckert and Cleaver’s motion for appointment

as interim co-lead counsel. Kramer is pending before this Court, Werner is pending before

Magistrate Judge S. Kato Crews, Farmer is pending before Magistrate Judge Scott T. Varholak,

and Steijn is pending before Judge Raymond P. Moore and Magistrate Judge N. Reid Neureiter.

Movants asked counsel for Kramer, Farmer, and Werner whether they would support the interim

appointments sought. Counsel in all cases indicated that they oppose this motion and are likely to

file their own.

                    MEMORANDUM OF POINTS AND AUTHORITIES

                                        INTRODUCTION
        Federal Rule of Civil Procedure 23(g) permits the Court to “designate interim counsel to

act on behalf of a putative class before determining whether to certify the action as a class

action.” Fed. R. Civ. P. 23(g)(3). In making this determination, the Court should consider (i) the

work counsel has done in identifying or investigating potential claims in the action; (ii) counsel’s

experience in handling class actions, other complex litigation, and the types of claims asserted in

the action; (iii) counsel’s knowledge of the applicable law; and (iv) the resources that counsel

will commit to representing the class. See Fed. R. Civ. P. 23(g)(1)(A). In addition, the Court

“may consider any other matter pertinent to counsel’s ability to fairly and adequately represent

the interests of the class.” Id. See also, e.g., Bellwether Cmty. Credit Union v. Chipotle Mexican

Grill, Inc., Civil Action No. 17-cv-1102-WJM-STV, 2017 U.S. Dist. LEXIS 150071, at *2-3

(D. Colo. Sep. 15, 2017).

        Here, counsel for Plaintiffs, Hagens Berman Sobol Shapiro LLP (“Hagens Berman”)

and Evangelista Worley LLC (“Evangelista Worley”) (collectively “Proposed Interim Co-Lead


                                                 2
Counsel”), more than meet the requirements of Rule 23(g). Proposed Interim Co-Lead Counsel

have devoted extensive time to investigating the claims in this action. They are experienced in

complex commercial litigation, well versed in the applicable law, and have ample resources to

devote to the prosecution of this action. Early case management is particularly appropriate here

because, as discussed below, there are multiple actions filed against the Alterra Mountain

Company and Ikon Pass, Inc. that should be coordinated at the outset.

                                         BACKGROUND
         Plaintiffs and putative class members purchased, for the 2019-20 ski season, Ikon Passes

that Defendants (collectively “Alterra”) represented provided a combination of both unlimited

and limited skiing at ski resorts Alterra operates. On March 15, 2020, Alterra suspended

operations of their ski areas in the United States due to the COVID-19 pandemic. Although the

closures rendered the Ikon passes unusable for a substantial portion of the 2019-20 ski season,

Alterra has refused to issue any refunds to putative class members. Instead, Alterra has offered

only a partial discount towards the purchase of a pass next season.1

         On April 24, 2020 Plaintiff Eckert filed a class action complaint against Alterra Mountain

Company and Ikon Pass, Inc. in this District seeking to represent a class of “All consumers who

paid the cost for an Ikon Pass for the 2019-2020 ski season who were not able to use, or did not

otherwise get the full value from, those Ikon Passes, following closure of Defendants’

mountains, ski lifts ski slopes and recreational facilities on March 15, 2020.” Eckert Dkt. 1,

Compl. ¶ 36. Four days later, on April 28, 2020, Plaintiff Cleaver filed a class action complaint



1   https://theknow.denverpost.com/2020/04/14/ikon-pass-2020-2021-season-discounts-
coronavirus/237487/

                                                 3
in the District of Colorado seeking to represent a functionally identical nationwide class of

persons who had “purchased Ikon Passes for the 2019-20 ski season and who, as of March 15,

2020, had not used up all of the days remaining on their Ikon Passes.” See Cleaver Dkt. 1,

Compl. § IV ¶ 1.

       Besides the Eckert and Cleaver actions, there are four other cases pending before this

Court that raise virtually identical claims on behalf of virtually identical putative classes: Kramer

v. Alterra Mountain Company et al. No. 20-cv-01134 (SKC) (filed April 14, 2020), Farmer v.

Alterra Mountain Company et al. No. 20-cv-01175 (filed April 27, 2020), Werner v. Alterra

Mountain Company et al. No. 20-cv-01347 (filed May 5, 2020), and Steijn v. Alterra Mountain

Company et al., No. 20-cv-01347 (transferred to the District of Colorado on May 12, 2020). All

seek nationwide relief on behalf of a class of Ikon Pass purchasers. On May 18, 2020, the Court

granted a Joint Motion to Consolidate Cases for pretrial proceedings pursuant to Federal Rule of

Civil Procedure 42(a)(2) and D.C. COLO. L. Civ. R. 42.1.

                                           ARGUMENT
       Pursuant to Federal Rule of Civil Procedure 23(g)(3) it is appropriate at this early

stage of the litigation for the Court to “designate interim counsel to act on behalf of a putative

class before determining whether to certify the action as a class action.” Designating Interim

Co-Lead Counsel helps “clarify responsibility for protecting the interests of the class during

precertification activities, such as making and responding to motions, conducting any necessary

discovery, moving for class certification, and negotiating settlement.” Manual for Complex

Litigation § 21.11 (4th ed. 2004) (“Manual”). The Federal Rules of Civil Procedure set forth four

considerations for the Court to evaluate in choosing Interim Co-Lead Counsel, including: “ (i)


                                                  4
the work counsel has done in identifying or investigating potential claims in the action; (ii)

counsel’s experience in handling class actions, other complex litigation, and the types of claims

asserted in the action; (iii) counsel’s knowledge of the applicable law; and (iv) the resources

counsel will commit to representing the class.” Fed. R. Civ. Proc. 23(g)(1)(A). Proposed Interim

Co-Lead Counsel more than satisfy these requirements.

A.     Proposed Interim Co-Lead Counsel Expended and Continue to Expend Substantial
       Time Investigating the Underlying Claims.

       Proposed Interim Co-Lead Counsel have expended substantial time investigating the

underlying claims. Declaration of Robert Carey (“Carey Decl.”), ¶ 2. Together, Proposed Interim

Co-Lead Counsel have been contacted by, and responded to dozens of putative class members

from states around the country. Id. Proposed Interim Co-Lead Counsel, together with co-counsel

in their respective cases, thoroughly researched all allegations before filing the Complaints,

investigated and researched the Ikon Pass program as well as Alterra’s offer of only a partial

discount towards the purchase of a Pass for the 2020/ 2021 season, reviewed pertinent press

articles and reports, and researched Defendants, and their relevant market share. Id. ¶ 3.

Proposed Interim Co-Lead Counsel anticipate filing a consolidated complaint with multiple state

subclasses if the Court determines that Colorado law does not apply to all claims and that

variations in state law preclude a nationwide class. Id. ¶ 4. In addition to continuing to

investigate claims against Alterra, Proposed Interim Co-Lead Counsel have been contacted by

several putative class members who purchased Pass Insurance marketed by Alterra, brokered by

Red Sky Travel Insurance and underwritten by Arch Insurance Company. Id. ¶ 5. Proposed

Interim Co-Lead Counsel anticipate inserting additional claims not only against Alterra, but also

plan to add claims against these entities arising out of the deceptive marketing of these insurance

                                                  5
policies and failure to pay out any COVID-19 related claims. Id. ¶ 6.

B.     Proposed Interim Co-Lead Counsel Have Extensive Class Action Experience and
       Are Intimately Familiar with the Laws.

       Rule 23(g)(1)(A)(ii) asks the Court to consider “counsel’s experience in handling class

actions, other complex litigation, and the types of claims asserted in the action.”

       Both on a national scale and in Colorado, Proposed Interim Co-Lead Counsel Robert B.

Carey and James M. Evangelista have the experience and knowledge to provide the putative

class the best representation possible. Proposed Interim Co-Lead Counsel have extensive

experience with class actions and complex litigation generally, see generally Carey Decl.,

attaching the firm resume of Hagens Berman at Ex. A, and Evangelista Decl. attaching the firm

resume of Evangelista Worley at Ex. A, and have experience working efficiently together as co-

counsel in other actions.

       1.      Robert B. Carey of Hagens Berman

       Hagens Berman specializes in the litigation of complex class actions and MDLs on behalf

of plaintiffs throughout the country. Hagens Berman has been appointed lead or co-lead counsel

in many of the largest antitrust, consumer fraud, product liability, and securities cases in history.

Hagens Berman’s (“HBSS”) leadership has achieved substantial, often unprecedented, results for

class members. Carey Decl., ¶ 7. The following are just a few examples:

       •    In re Visa Check/MasterMoney Antitrust Litigation, United States District Court for
            the Eastern District of New York, 96-CV-5238. HBSS acted as plaintiffs’ co-lead
            counsel in this antitrust class action against Visa and MasterCard, challenging an
            aspect of their “Honor All Cards” rule. Shortly after trial began, HBSS, which was on
            the trial team, helped secure a class settlement of approximately $3.05 billion, and
            injunctive relief valued at approximately $20 billion. At the time of the settlement,
            this was the largest antitrust settlement in history.



                                                  6
        •   In re Elec. Books Antitrust Litig., 11-md-2293 DLC (S.D.N.Y.). The firm pioneered
            this litigation as lead counsel against Apple and the largest brick-and-mortar
            publishers for antitrust violations. HBSS worked in novel partnership with the
            Department of Justice and 33 State Attorneys General, representing purchasers of
            e-books in 19 states and four U.S. territories. Conditioned on the Second Circuit’s
            handling of Apple’s appeal, the class may receive up to $560 million to resolve price-
            fixing allegations, on single damages of $270 million.

        •   In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales Practices, & Prods.
            Liab. Litig., 8:10ML2151 JVS, (C.D. Cal.). As co-lead counsel for the economic loss
            classes in this successful, complex MDL, the firm challenged a defect causing dozens
            of models spanning an 8-year period to undergo sudden, unintended acceleration. The
            resulting $1.6 billion settlement included $500 million in cash payments to class
            members, many of whom received checks for thousands of dollars; installation of a
            safety-enhancing brake override system on millions of vehicles; and a program that
            substantially extended warranties for millions of consumers. To the firm’s knowledge
            this was the largest automobile class settlement in U.S. history.

See Carey Decl., ¶ 9. These extraordinary results are possible because the firm abides by a rule

developed from years of leading complex class actions: vigorous and efficient prosecution with a

nimble leadership team, clear lines of responsibility, and a commitment to “live and breathe” a

case. Id.

        Proposed Interim Co-Lead Counsel Robert B. Carey, a partner, is a member of Hagens

Berman’s executive committee, and in his prior role as Arizona’s Chief Deputy Attorney

General, he managed hundreds of cases in his 27-year career. Carey Dec., ¶ 10. Mr. Carey grew

up in Colorado, and attended the University of Denver’s business and law schools, was admitted

to the Colorado bar in 1987, and taught at the University of Colorado. Id. ¶ 11. He handles cases

(and resides) in both Arizona and Colorado, and has litigated cases across Colorado for over

twenty years. Id. ¶ 12.

        Mr. Carey has extensive experience handling consumer and class-related lawsuits.

Mr. Carey has litigated class actions in Colorado federal and state courts involving Colorado


                                                 7
Consumer Protection Act, breach of contract, and insurance issues. Id. ¶ 13. Mr. Carey has

litigated these same issues against Vail Resorts. In Stone v. Vail Resorts (Judge Daniel),

Mr. Carey brought breach of contract and Colorado Consumer Protection Act claims arising out

of misrepresentations about property rights for condominiums sold by Vail Resorts. Id. ¶ 14.

Judge Daniel referred the matter to arbitration, where Judge Brook (ret.) found for plaintiff, and

Judge Domenico has under advisement a motion to confirm the award and determine who should

decide the issue of attorneys’ fees. Id.

       Mr. Carey served as a lead attorney for the Hyundai Horsepower Litigation and the

Hyundai/Kia MPG litigation, whose combined monetary relief exceeded $200 million. Id. ¶ 15.

       As Chief Deputy Attorney General, Mr. Carey oversaw and guided major consumer

cases, including those that resulted in a $4 billion divestiture and a landmark $165 million

antitrust settlement for the State of Arizona. Id. ¶ 16.

       Mr. Carey has tried to verdict numerous cases in this Court, including most recently

obtaining a landmark verdict against DaVita, Inc.2 Id. ¶ 17.

       Among Mr. Carey’s trials before this Court are two cases involving, as does this case, the

intersection of contract, the Colorado Consumer Protection Act and insurance law. Id. ¶ 18. In

those cases, Folks v American Family, 04-cv-00243-REB-BNB, tried before Judge Blackburn,

and Whitehead v. American Family, 04-cv-00191-EWN-MJW, tried before Judge Nottingham

(ret), Mr. Carey obtained jury verdicts for the plaintiff, including compensatory, statutory bad

faith, and exemplary damages. Id.




2Co-counsel in the DaVita trial before this Court, Stuart M. Paynter of Paynter Law, is also
co-counsel in the Clarke action.
                                                   8
       Mr. Carey has litigated dozens of cases involving violations of the Colorado Consumer

Protection Act, contract breaches, or misrepresentations, many of which went to trial (and

plaintiff verdict) in courts Colorado. Id. ¶ 19.

       2.      James Evangelista of Evangelista Worley LLC

       Evangelista Worley, LLC focuses its federal litigation practice on class actions and high-

value business litigation. Evangelista Decl. ¶ 3. During their careers, Messrs. Evangelista and

Worley have served in leadership roles in a wide range of consumer and securities fraud class

actions, most recently including the Equifax Data Breach Litigation and the Home Depot Data

Breach Litigation. Id. In addition to their class action clients, the firm’s partners have represented

a broad range of institutional clients in complex federal litigation matters including county

governments, bankruptcy trustees, public companies, and institutional investors such as state

pension funds and unions. Id

       Proposed Interim Co-Lead Counsel James M. Evangelista is a member of the Colorado

Bar and has nearly three decades of diverse, hands-on, class action and other complex federal

litigation experience, primarily representing plaintiffs. Evangelista Decl. ¶ 4. Having served as

counsel to both plaintiffs and defendants in class action litigation matters, Mr. Evangelista has a

unique perspective, and advantage, representing class action plaintiffs. See id. ¶¶ 3-4, Exhibit A.

       Evangelista Worley’s other attorneys have very extensive class action experience and

high-profile leadership appointments themselves. Id at ¶¶ 5-6, Exhibit A.

       In short, the firms’ breadth of class action and federal litigation expertise will help ensure

that the interests of putative class members in this case are well-protected and competently

represented.


                                                   9
C.     Proposed Interim Counsel Have Substantial Resources.

       Proposed Interim Co-Lead Counsel have the resources necessary to finance all the

expenses associated with a case of this magnitude and are committed to providing the requisite

personnel and financial resources in order to prosecute this action in the best interests of all

named plaintiffs and the proposed Class. Together Proposed Interim Co-Lead Counsel have 9

offices with approximately 90 attorneys, as well as a team of non-lawyer professionals. In the

event that this action involves the production of large volumes of documents, including

electronically stored information, and/ or an extensive deposition schedule, Proposed Interim Co-

Lead Counsel have the experience and resources to achieve a favorable result for the proposed

Class. At the same time, while Proposed Interim Co-Lead Counsel are committed to expending

the resources necessary to achieve a favorable result for the proposed Class, Proposed Interim

Co-Lead Counsel are extremely cognizant of the need to control costs, and have diligently done

so in other complex litigation the respective firms have been involved in, striving to avoid waste

and avoid duplication in favor of efficiency.

                                          CONCLUSION
       For the foregoing reasons, this Court should appoint Robert B. Carey of Hagens Berman

and James Evangelista of Evangelista Worley as interim Co-Lead Counsel with responsibility of

litigating on behalf of the putative class identified in the Eckert, Cleaver, Kramer, Farmer,

Werner and Steijn cases, as well as any additional cases consolidated with those actions.

DATED:         May 20, 2020                            Respectfully submitted,


 By: /s/ Robert B. Carey                               By: /s/ Rusty E. Glenn
 HAGENS BERMAN SOBOL SHAPIRO LLP                       SHUMAN, GLENN & STECKER
 Robert B. Carey                                       Rusty E. Glenn

                                                  10
Tory Beardsley                                    600 17th Street, Suite 2800 South
11 West Jefferson Street, Suite 1000              Denver, CO 80202
Phoenix, Arizona 85003                            Telephone: 303-861-3003
Telephone: (602) 840-5900                         Fax: 303-536-7849
Facsimile: (602) 840-3012                         E-mail: rusty@shumanlawfirm.com
Email: rob@hbsslaw.com
Email: toryb@hbsslaw.com                          EVANGELISTA WORLEY LLC
                                                  James Evangelista
PAYNTER LAW FIRM, PLLC                            David J. Worley (Application
Stuart M. Paynter                                 Forthcoming)
1200 G Street NW, Suite 800                       Kristi Stahnke McGregor (Application
Washington, DC 20005                              Forthcoming)
Telephone: (844) 204-9965                         500 Sugar Mill Road
Facsimile: (866) 734-0622                         Building A, Suite 245
E-mail: stuart@paynterlaw.com                     Atlanta, Georgia 30350
                                                  Telephone: (404) 205-8400
NORTON FRICKEY, P.C.                              E-mail: jim@ewlawllc.com
Craig Valentine                                            david@ewladllc.com
2301 E. Pikes Peak Ave., Suite 205                         kristi@ewlawllc.com
Colorado Springs, CO 80909
Telephone: (719) 634-6450                         MILBERG PHILLIPS GROSSMAN LP
Facsimile: (719) 634-6807                         Jennifer Kraus-Czeisler (Application
E-mail: craig@coloradolaw.com
                                                  Forthcoming)
Counsel for Plaintiff Dylan Clarke and the        Sanford Dumain
Proposed Class                                    Adam H. Cohen (Application
                                                  Forthcoming)
                                                  Blake Yagman (Application Forthcoming)
                                                  One Pennsylvania Plaza, Suite 1920
                                                  New York, New York 10119
                                                  Telephone: (212) 594-5300
                                                  Email: jczeisler@milberg.om
                                                         sdumain@milberg.com
                                                         acohen@milberg.com
                                                         byagman@milberg.com

                                                  Counsel for Plaintiff Brian Eckert and the
                                                  Proposed Class




                                             11
                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on May 20, 2020, I electronically filed the foregoing JOINT

MOTION OF PLAINTIFFS ECKERT AND CLEAVER FOR APPOINTMENT OF INTERIM

CO-LEAD COUNSEL PURSUANT TO RULE 23(g) with the Clerk of Court using the

CM/ECF system which will send notification of such filing to the following email addresses:

                          Gregory Scott Dovel - greg@dovellaw.com
                          Simon Carlo Franzini - simon@dovel.com
                             Ty Cheung Gee - tgee@hmflaw.com
                            Jonas B. Jacobson - jonas@dovel.com
                         Jeffrey S. Pagliuca - jpagliuca@hmflaw.com

       I HEREBY CERTIFY that on May 20, 2020, I served the foregoing JOINT MOTION OF

PLAINTIFFS ECKERT AND CLEAVER FOR APPOINTMENT OF INTERIM CO-LEAD

COUNSEL PURSUANT TO RULE 23(g) on following email addresses:

                         Joseph G. Sauder - jgs@sstriallawyers.com
                      Nyran Rose Rasche - nrasche@caffertyclobes.com
                      Nickols J. Hagman - nhagman@caffertyclobes.com
                      John D. Scheflow - jscheflow@caffertyclobes.com
                        Bryan L. Clobes - bclobes@caffertyclobes.com
                      Richard M. Hagstrom -rhagstrom@hjlawfirm.com
                        Yeremey Krivoshey - ykrivoshey@bursor.com
                              Blair E. Reed - breed@bursor.com
                             Scott A. Bursor - scott@bursor.com
                          Marc G. Reich - mgr@reichradcliffe.com
                       Adam T. Hoover - adhoover@reichradcliffe.com
                           Kathryn A. Reilly - reilly@wtotrial.com
                        Andrew M. Unthank - unthank@wtotrial.com
                            Natalie E. West - west@wtotrial.com
                           Ryan W. Cooke - cooke@wtotrial.com

                                                   /s/ Rusty Evan Glenn
                                                   Rusty Evan Glenn




                                              12
